[Cite as State v. Najeeb, 2011-Ohio-6081.]



                Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA



                               JOURNAL ENTRY AND OPINION
                                   Nos. 96689 and 96690



                                      STATE OF OHIO
                                                       PLAINTIFF-APPELLEE

                                                 vs.

                                     JAMAEL NAJEEB
                                                       DEFENDANT-APPELLANT




                                             JUDGMENT:
                                              AFFIRMED

                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                              Case Nos. CR-407801 and CR-409079

               BEFORE:          Blackmon, J., Kilbane, A.J., and S. Gallagher, J.

              RELEASED AND JOURNALIZED:                     November 23, 2011



ATTORNEY FOR APPELLANT
                                          2
David L. Doughten
The Brownhoist Building
4403 St. Clair Avenue
Cleveland, Ohio 44103


ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor

By: T. Allan Regas
Assistant County Prosecutor
9th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113




PATRICIA ANN BLACKMON, J.:

      {¶ 1} Appellant Jamael Najeeb (“Najeeb”) appeals his convictions for rape,

aggravated robbery, felonious assault, and kidnapping and assigns the following error for

our review:

      “A trial court may not correct a sentence which erroneously failed to
      impose a term of postrelease control when a period of almost nine years
      has transpired from the original sentencing hearing until the
      resentencing hearing.”

      {¶ 2} Having reviewed the record and pertinent law, we affirm Najeeb’s

convictions. The apposite facts follow.

                                             Facts
                                            3
       {¶ 3} Najeeb was indicted in two separate cases.           On May 23, 2001, the

Cuyahoga County Grand Jury indicted Najeeb in Case No. CR-407801 for four counts of

rape, one count of aggravated robbery, one count of felonious assault, and one count of

kidnapping. All of the counts included firearm specifications.       On June 18, 2001, the

Cuyahoga County Grand Jury indicted Najeeb in Case No. CR-409079 for three counts of

rape, one count of kidnapping, and one count of aggravated robbery. All of the counts

included firearm specifications.

       {¶ 4} On April 11, 2002, a joint bench trial was conducted for both cases. In

Case No. CR-407801, Najeeb was found guilty of all counts. In Case No. CR-409079,

the trial court dismissed the firearm specifications, and the state voluntarily dismissed the

aggravated robbery offense.        The trial court found Najeeb guilty of the remaining

offenses.

       {¶ 5} On May 24, 2002, the trial court sentenced Najeeb to a total of seven years

in Case No. CR-407801 and ten years in Case No. CR-409079, to be served consecutively

with each other. Along with finding Najeeb to be a sexual predator, the court also

ordered postrelease control in both cases for “the maximum period allowed for the above

felony(s) under R.C. 2967.28.”

       {¶ 6} On July 12, 2007, Najeeb filed a motion for the trial court to vacate his

sentences and provide him a de novo sentencing hearing in both cases due to the court’s

failure to properly impose postrelease control.      On March 18, 2011, the trial court

ordered Najeeb to be returned from the penal institution for purposes of conducting a de
                                            4
novo sentencing hearing and imposed postrelease control for five years on all counts

except for the felonious assault count for which the court imposed three years postrelease

control.

       {¶ 7} On March 25, 2011, Najeeb filed a motion for the trial court to dismiss his

convictions based on the delay in entering a valid sentence, which the trial court denied.

                             Unreasonable Delay in Resentencing

       {¶ 8} In his sole assigned error, Najeeb argues there was an unreasonable delay in

resentencing him. He contends that although he was convicted in Case Nos. CR-407801

and CR-409079 in April 2002, he was not sentenced to valid sentences until March 2011

because his original sentences were void due to the trial court’s failure to properly impose

postrelease control.

       {¶ 9} This court has repeatedly held that Crim.R. 32(A)’s requirement that a

sentence be imposed without unnecessary delay does not apply to resentencing. State v.

Wright, Cuyahoga App. No. 95096, 2011-Ohio-733; State v. Harris, Cuyahoga App. No.

95010, 2011-Ohio-482; State v. Coleman, Cuyahoga App. No. 94866, 2011-Ohio-341;

State v. McQueen, Cuyahoga App. No. 91370, 2009-Ohio-1085; State v. Craddock,

Cuyahoga App. No. 94387, 2010-Ohio-5782; State v. Huber, Cuyahoga App. No. 85082,

2005-Ohio-2625. In so holding, we rationalized that it is when the original sentence is

imposed that determines whether there was unreasonable delay.

       {¶ 10} The Ohio Supreme Court’s decision in State v. Fischer, 128 Ohio St.3d 92,

2010-Ohio-6238, 942 N.E.2d 332, supports this conclusion.           In Fischer, the Court
                                             5
modified the holding in State v. Bezak, 114 Ohio St.3d 94, 2007-Ohio-3250, 868 N.E.2d

961, to the extent that Fischer held a “complete de novo resentencing is not required

when a defendant prevails only as to the postrelease-control aspect of a particular

sentence * * * and the limited resentencing must cover only the postrelease control.”

Fischer at ¶17. In so holding, the Court explained that only the postrelease control

portion of the sentence is void, not the entire sentence. In the instant case, Najeeb was

convicted on April 11, 2002 and was sentenced a little over a month later on May 24,

2002; therefore, he was clearly sentenced in a timely manner. Accordingly, Najeeb’s

assigned error is overruled.

       Judgment affirmed.

       It is ordered that appellee recover of appellant its costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to said court to carry this judgment into

execution. The defendant’s conviction having been affirmed, any bail pending appeal is

terminated. Case remanded to the trial court for execution of sentence

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.


PATRICIA ANN BLACKMON, JUDGE

MARY EILEEN KILBANE, A.J., and
SEAN C. GALLAGHER, J., CONCUR